[Cite as State v. Ellis, 2017-Ohio-8581.]


                  Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 105705



                                            STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                            L’DDARYL ELLIS

                                                        DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               DISMISSED



                                       Criminal Appeal from the
                                Cuyahoga County Court of Common Pleas
                                      Case No. CR-12-568532-A

        BEFORE: Kilbane, J., E.A. Gallagher, P.J., and Jones, J.

        RELEASED AND JOURNALIZED:                  November 16, 2017
APPELLANT

L’Ddaryl Ellis, pro se
Inmate No. A641-151
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, Ohio 44430


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
Amy Venesile
Assistant County Prosecutor
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1}    Defendant-appellant, L’Ddaryl Ellis (“Ellis”), pro se, appeals his convictions and

sentence for involuntary manslaughter and murder as well as the trial court’s denial of his motion

to correct his sentence. For the reasons set forth below, we find that Ellis’s arguments are both

unpersuasive and precluded by the doctrines of res judicata and the law of the case.

Accordingly, we dismiss the instant appeal.

       {¶2}    This court previously stated the pertinent facts of the present case in State v. Ellis,

8th Dist. Cuyahoga No. 99830, 2014-Ohio-116 (“Ellis I”), as follows:

       [In November 2012], the Cuyahoga County Grand Jury returned a 14-count
       indictment against Ellis relating to two separate shooting incidents. Relative to
       the first incident, the grand jury indicted Ellis on one count of discharge of a
       firearm on or near prohibited premises and two counts of felonious assault. All
       three counts contained one and three-year firearm specifications.

       Relative to the second incident, wherein [Elissa Hereford (“Hereford”),] a resident
       of East 95th Street who had been looking through her window, was struck and
       killed by a bullet. The grand jury indicted Ellis on one count of discharge of a
       firearm on or near prohibited premises, one count of aggravated murder, one
       count of murder, and seven counts of felonious assault. The grand jury also
       indicted Ellis on one count of aggravated riot with purpose to commit or facilitate
       the commission of any offense of violence. All 11 counts contained one and
       three-year firearm specifications.

       [In December 2012], Ellis pleaded not guilty at the arraignment. Subsequently,
       numerous pretrials were conducted. Eventually, Ellis executed a waiver of his
       right to a jury trial, and [in March 2013], a bench trial commenced.

       ***

       At the close of the state’s case, the trial court granted Ellis’s motion for acquittal
       on six counts. The trial court later found Ellis not guilty of aggravated murder, but
       considered the lesser included offense of murder, as well as involuntary
       manslaughter, and found him guilty of involuntary manslaughter with the attached
       firearm specifications. In addition, the trial court found Ellis guilty of murder, two
       counts of felonious assault, and the single count of aggravated riot, all with the
       attached firearm specifications.
       On April 15, 2013, Ellis appeared for sentencing. The trial court merged the
       involuntary manslaughter, felonious assault, and aggravated riot counts with the
       murder count for sentencing purposes. The trial court then imposed a prison term
       of 15 years to life to be served after Ellis served three years for the firearm
       specifications.

Id. at  25, 1819.

       {¶3}    In Ellis I, we affirmed all of Ellis’s convictions, except the aggravated riot. Id. at

 2. Ellis subsequently filed an application to reopen his direct appeal in Ellis I pursuant to

App.R. 26(B) and State v. Murnahan, 63 Ohio St. 3d 60, 584 N.E.2d 1204 (1992), which was

denied. See State v. Ellis, 8th Dist. Cuyahoga No. 99830, 2014-Ohio-3226 (“Ellis II”).

       {¶4}    In April 2017, Ellis filed a pro se “motion to correct an illegal sentence” with the

trial court. The trial court denied this motion, stating:

       In response to [Ellis’s] motion to correct an illegal sentence, motion is denied.

       [Ellis] argues that he could not be legally convicted of Count 6 felony murder * *

       * and Count 5, the lesser-included offense of involuntary manslaughter * * * for

       the death of a single person. This argument flies in the face of well-established

       and unassailable statutory and decisional law and is rejected. The court properly

       merged [Ellis’s] convictions for Counts 5 and 6 (along with some other counts)

       into a single conviction for Count 6 and issued one sentence thereon. [Ellis]

       incorrectly argues that each of these two counts depended upon his conviction for

       Count 9 felonious assault. Both Counts 5 and 6 may have contained an element

       referring to the commission or attempt to commit a felonious assault. The latter

       elements however[,] are independent of whether [Ellis] was or was not convicted

       of the specific felonious assault alleged in Count 9.
       {¶5}    It is from this order that Ellis now appeals, raising the following assignments of

error for our review:

                                     Assignment of Error One

       The trial court erred when it sentenced [Ellis] to a void/illegal sentence in
       violation of the Fifth and Fourteenth Amendments to the United States
       Constitution and Article I, Section 16 of the Ohio Constitution.

                                     Assignment of Error Two

       The trial court erred when it refused to vacate the charge of felony murder with
       predicated offense of felonious assault attached as [Ellis] asserts it is not a
       cognizable crime in Ohio in violation of [Ellis’s] due process rights to the Fifth
       and Fourteenth Amendments to the United States Constitution and Article I,
       Section 16 of the Ohio Constitution.

       {¶6}    We note that these assignments of error are nearly identical to the arguments

raised in Ellis’s pro se motion that the trial court denied. Throughout his brief, Ellis argues that

the trial court erred in rejecting these arguments.

       {¶7}    In the first assignment of error, Ellis argues that he could not be convicted of both

murder and involuntary manslaughter.

       {¶8}    Ellis has previously raised this argument, and we determined in Ellis II that it is

unpersuasive. We held:

       Ellis’s first argument is that his double jeopardy rights were violated. He seems
       to maintain that his multiple indictments and convictions subjected him to be
       twice put in jeopardy for the same offense. In other words[,] a determination of
       guilt on one count of a multicount indictment immediately raises a double
       jeopardy bar to prosecution on the remaining counts. The United States Supreme
       Court rejected that argument in Ohio v. Johnson, 467 U.S. 493, 104 S. Ct. 2536,
       81 L. Ed. 2d 425 (1984). The double jeopardy [c]lause is not implicated by
       continuing prosecution on the other charges in the indictment. Id. at 435. To the
       extent that Ellis argues that he was punished multiple times for the same crime,
       the argument is ill-founded. The trial court merged all the counts relating to
       [Hereford’s] death and pursuant to law sentenced only on one count, murder.
       Moreover, appellate counsel argued that all of the counts should have been
       merged and, thus, could not be considered ineffective for failing to argue double
        jeopardy. Moreover, res judicata also bars this argument because Ellis raised the
        issue in his pro se App.R. 26(A) motion for reconsideration, which this court
        denied.

Id. at  9.

        {¶9}   Thus, Ellis’s first assignment of error is barred by the doctrine of res judicata.

        {¶10} In the second assignment of error, Ellis, relying on State v. Nolan, 141 Ohio St. 3d
454, 2014-Ohio-4800, 25 N.E.3d 1016, argues that his murder conviction should be vacated

because “it is not a cognizable crime in Ohio.” In Nolan, the Ohio Supreme Court determined

that “[a]ttemped felony murder is not a cognizable crime in Ohio.” Id. at syllabus. The

defendant in Nolan was convicted of attempted murder; Nolan’s victim did not die as a result of

Nolan’s actions. In the present case, Ellis was convicted of murder, not an attempt of this crime.

 Nolan is distinguishable from the instant case and its holding is inapplicable to Ellis’s murder

conviction.

        {¶11} Moreover, as discussed above, this court has previously upheld Ellis’s convictions

of murder and involuntary manslaughter in his direct appeal. See Ellis I. When an appellate

court affirms the convictions in an appellant’s first appeal, the propriety of those convictions

becomes the law of the case, and subsequent arguments seeking to overturn them are barred.

State v. Poole, 8th Dist. Cuyahoga No. 94759, 2011-Ohio-716, ¶ 11, State v. Harrison, 8th Dist.

Cuyahoga No. 88957, 2008-Ohio-921,  8.

        {¶12} Based on the foregoing, Ellis’s arguments, in addition to being unpersuasive, are

barred by the doctrines res judicata and the law of the case.

        {¶13} Appeal is dismissed.

        It is ordered that appellee recover of appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.




       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

EILEEN A. GALLAGHER, P.J., and
LARRY A. JONES, SR., J., CONCUR